Brady, J.
—The defendants admit by the demurrer that the plaintiff hired the room described for the purpose stated in the complaint, and paid for its use ; that he also published notices *224of the meeting, and paid for such publication; that with the design of preventing the meeting from being held, they took forcible possession of the room, and passed resolutions opposed to the objects of the meeting contemplated by the plaintiff’s call; and that, in consequence of their acts, the plaintiff and associates were unable to hold the meeting for which the room had been hired and the call published. On these facts, it seems to me that the plaintiff is clearly entitled to recover. He had a right, individually, or in conjunction with others, to call a meeting at the time and in the place named; and having that right, it was unlawful in the defendants to interfere with him— which they acknowledge they did designedly. The plaintiff paid for the use of the room for the purpose of uniting with others in the condemnation of a policy to which he was opposed, and in the exercise of such a right' he was entitled to protection from force or violence. The defendants had a similar right to express their approbation of the policy which he condemned, but not in the manner in which it was done in this instance. If the defendants had waited until the hour named for the meeting, and then participating in the proceedings thereof had discussed the question, and carried by motion or resolution any particular scheme, there might be some difficulty in determining whether that was such an interference with the plaintiff’s rights as would create a cause of action; but no such question is presented, and I think the. demurrer does not involve the points submitted on the argument. The plaintiff having paid $120 for the privilege of uniting with others in the expression of certain views of a public measure, which was his right, and having been deprived of the opportunity by the design of the defendants, should be reimbursed, and is entitled to recover.
Judgment for the plaintiff, with liberty to the defendants to answer in twenty days, on payment of the costs of the demurrer.